DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the plurality of predetermined portions" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (US 9,039,039).  Higuchi discloses:
With regard to claim 9 - An airbag device comprising an airbag body having a first base fabric 36 and a second base fabric 37, 
wherein the first base fabric 36 and the second base fabric 37 have outer circumferential sections 36a,37a, respectively, that are joined to each other while overlapping each other, 
the first base fabric and the second base fabric have: 
cutout sections 56,57 provided in a radial direction of the first base fabric 36 and the second base fabric 37 from outer circumferential edges 36a,37a to centers of the first base fabric 36 and the second base fabric 37; and 
joining sections 60a,60b formed by joining both side portions of the cutout sections in a circumferential direction, 
the plurality of joining sections 60a,60b are provided to be spaced apart in the circumferential direction of the first base fabric 36 and the second base fabric 37, 
a first cutout section 56 is provided as the cutout section in the first base fabric 36, 
a second cutout section 57 is provided as the cutout section in the second base fabric 37, and 
a depth dimension of the second cutout section L1 of the second base fabric in the radial direction is larger than that of the first cutout section of the first base fabric in the radial direction (see Figs. 3 and 7).

With regard to claim 10 - wherein the first base fabric 36 faces an occupant upon deployment of the airbag body, and the second base fabric 37 is disposed on a side of the first base fabric away from the occupant.



With regard to claim 12 - wherein the joining sections 60a,60b are formed in a linear shape in a radial direction of the base fabric from an outer circumferential edge toward a center of the base fabric (see Fig. 3).

With regard to claim 14 - wherein the airbag device 13 is disposed in a steering wheel 12 (Figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Sekino et al (US 2016/0221524).  Higuchi fails to disclose wherein a restricting section configured to connect the plurality of base fabrics and restrict deployment of the airbag body is provided in the airbag body.  .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        April 9, 2021